DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                         ROBERT WASHINGTON,
                              Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                     Nos. 4D17-3513 and 4D17-3514

                             [February 7, 2018]

   Consolidated appeals of orders denying rule 3.850 motions from the
Circuit Court for the Seventeenth Judicial Circuit, Broward County;
Bernard Bober, Judge; L.T. Case Nos. 97-3884CF10A and 97-4713CFA.

   Robert Washington, Indiantown, pro se.

   No appearance required for appellee.

PER CURIAM.

   Robert Washington appeals the denial of his rule 3.850 motion, as well
as the trial court’s order prohibiting him from filing future pro se pleadings
unless signed by a member of the Florida Bar. We sua sponte consolidate
the cases for review and affirm both orders. The trial court properly treated
Washington’s habeas petition as a successive and untimely rule 3.850
motion. Further, the trial court did not abuse its discretion when it issued
the sanction order barring further pro se filings from Washington. See Fla.
R. Crim. P. 3.850(n).

   Affirmed.

GERBER, C.J., MAY and LEVINE, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.